
	
		II
		111th CONGRESS
		1st Session
		S. 1184
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Vitter (for himself,
			 Mr. Ensign, Mr.
			 Thune, Mr. DeMint,
			 Mr. Bunning, Mr. Enzi, Mr.
			 Roberts, and Mr. Barrasso)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Labor Relations Act to permit
		  employers to pay higher wages to their employees.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rewarding Achievement and
			 Incentivizing Successful Employees Act or the
			 RAISE Act.
		2.Payment of
			 higher wagesSection 9(a) of
			 the National Labor Relations Act (29 U.S.C. 159(a)) is amended—
			(1)by inserting
			 (1) after (a); and
			(2)by adding at the
			 end the following:
				
					(2)Notwithstanding a labor
				organization's exclusive representation of employees in a unit, or the terms
				and conditions of any collective bargaining contract or agreement then in
				effect, nothing in either—
						(A)section 8(a)(1) or 8(a)(5), or
						(B)a collective bargaining contract or
				agreement renewed or entered into after the date of enactment of the RAISE
				Act,
						shall prohibit an employer from paying an employee in
				the unit greater wages, pay, or other compensation for, or by reason of, his or
				her services as an employee of such employer, than provided for in such
				contract or
				agreement..
			
